            Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JANE DOE,                                                         Case No.: 21-cv-4285

                       Plaintiff

-against-



                                                                  COMPLAINT
RAHUL SIDDHARTH,
SCG SIDDHARTH CREATIVE GROUP INC,
SGC CREATIVE GROUP, INC., and
VERIFICIENT TECHNOLOGIES INC,
                                                                  Plaintiff Demands a
                      Defendants.                                 Trial by Jury

---------------------------------------------------------X
        Plaintiff JANE DOE by her attorneys, DEREK SMITH LAW GROUP, PLLC, hereby

complains of Defendants RAHUL SIDDHARTH, SCG SIDDHARTH CREATIVE GROUP

INC, SGC CREATIVE GROUP, INC., and VERIFICIENT TECHNOLOGIES INC, upon

information and belief as follows:

                                       JURISDICTION & VENUE
1. Jurisdiction of this action is conferred upon this Court as this case involves a Federal

    Question under 28 U.S.C. § 1331.

2. 28 U.S.C. §1331 states that “The district courts shall have original jurisdiction of all civil

    actions arising under the Constitution, laws, or treaties of the United States.”

3. Plaintiff has complied with all administrative prerequisites prior to commencing this action.




                                                   PARTIES
4. At all times material, Plaintiff JANE DOE was and is an individual female.
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 2 of 19




5. At all times material, RAHUL SIDDHARTH was and is an individual male who is a citizen

   of the State of New York.

6. At all times material, SCG SIDDHARTH CREATIVE GROUP INC was and is a domestic

   business corporation, duly existing by the virtues and laws of the State of New York.

7. At all times material, SGC CREATIVE GROUP, INC. was and is a registered company in

   the State of New Jersey, not duly registered to conduct business in the State of New York but

   conducting business in the State of New York at 245 West 29th Street, Suite 300, New York,

   NY, 10001.

8. At all times material, VERIFICIENT TECHNOLOGIES INC. was and is a registered

   company in the State of New Jersey, not duly registered to conduct business in the State of

   New York but conducting business in the State of New York at 1250 Broadway, 36th Floor,

   New York, NY 10001.

9. At all times material, RAHUL SIDDHARTH was and is the owner and/or managing director

   of SCG SIDDHARTH CREATIVE GROUP INC, SGC CREATIVE GROUP, INC., and

   VERIFICIENT TECHNOLOGIES INC.

10. At all times material, RAHUL SIDDHARTH was and is the alter ego and/or proxy for SCG

   SIDDHARTH CREATIVE GROUP INC, SGC CREATIVE GROUP, INC., and

   VERIFICIENT TECHNOLOGIES INC.

                                   STATEMENT OF FACTS
11. In or around June of 2014, Defendants hired Plaintiff as a Consultant and, eventually, a

   Creative Director.

12. At all times material, Plaintiff was Defendants’ employee within all federal, state, and local

   definitions.
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 3 of 19




13. In or around February of 2014, RAHUL SIDDHARTH and Plaintiff began a consensual

   sexual relationship.

14. RAHUL SIDDHARTH told Plaintiff, at that time, he was separated from his wife.

15. In or around June of 2014, RAHUL SIDDHARTH got Plaintiff pregnant.

16. On or about September 2, 2014, RAHUL SIDDHARTH implored Plaintiff to abort her

   pregnancy. At that time, RAHUL SIDDHARTH informed Plaintiff that he was married—not

   separated as previously stated—with two kids and did not want to “mess up” his life.

   RAHUL SIDDHARTH then offered Plaintiff $45,000 to abort the pregnancy. RAHUL

   SIDDHARTH offered $45,000 because he knew at that time Plaintiff’s student loan debt was

   approximately $45,000.

17. In or around September of 2014, Plaintiff reluctantly aborted her pregnancy. Due to the

   procedure, Plaintiff bled for months, lost weight, and almost died. Due to the stress, clumps

   of Plaintiff’s hair began to fall out.

18. RAHUL SIDDHARTH never paid Plaintiff $45,000.

19. In or around October of 2014, Plaintiff told RAHUL SIDDHARTH she no longer wanted to

   engage in a sexual relationship and was going to quit. RAHUL SIDDHARTH made an

   emotional plea for Plaintiff to stay.

20. That same evening, RAHUL SIDDHARTH approached Plaintiff with an employment

   agreement. RAHUL SIDDHARTH presented the proposed agreement to Plaintiff and

   demanded again that she stay working for Defendants. When Plaintiff refused, RAHUL

   SIDDHARTH became aggressive and threatened to reveal the sexual affair and

   Plaintiff’s abortion to her husband. Plaintiff in fear of the harm, humiliation, and shame
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 4 of 19




   such disclosures would cause her family, agreed to stay working for Defendants and finish up

   outstanding projects she was working on.

21. Later in 2014, RAHUL SIDDHARTH began to frequently discuss with Plaintiff the sexual

   acts they engaged in and send Plaintiff explicit text messages describing sexual acts he

   wanted to do to her.

22. Throughout 2015, RAHUL SIDDHARTH continued to engage Plaintiff in unwanted and

   unwelcomed sexual acts. At all times material, RAHUL SIDDHARTH blackmailed Plaintiff

   with the threat of public disclosure. To avoid public humiliation and harm to her family,

   Plaintiff would give in to RAHUL SIDDHARTH’s sexual demands.

23. In or around 2015, RAHUL SIDDHARTH would communicate with Plaintiff on work

   related matters. The conversations would routinely then pivot toward RAHUL SIDDHARTH

   telling Plaintiff what he expected out of her sexually.

24. At all times material, if Plaintiff did not engage RAHUL SIDDHARTH’s sexual fantasies or

   participate in sexual acts, RAHUL SIDDHARTH would threaten to disclose their affair to

   her husband.

25. In or around 2015, RAHUL SIDDHARTH began to withhold payments from Plaintiff. When

   Plaintiff approached him for payment for work done, RAHUL SIDDHARTH would demand

   sexual favors in return.

26. RAHUL SIDDHARTH did not withhold payments for similarly situated male colleagues.

27. RAHUL SIDDHARTH routinely did not compensate Plaintiff for her work.

28. RAHUL SIDDHARTH would routinely demand sex in exchange for work-related payments.
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 5 of 19




29. On one such occasion, Plaintiff asked RAHUL SIDDHARTH to pay her for her work.

   RAHUL SIDDHARTH instead demanded that Plaintiff meet him, have sex with him, and

   then he would pay her.

30. RAHUL SIDDHARTH routinely engaged in qui pro quo sexual harassment and force

   himself on Plaintiff before he paid Plaintiff.

31. To date, Defendants owe Plaintiff earned wages. Routinely, these wages were either (i) not

   paid to Plaintiff or (ii) paid to Plaintiff after she engaged in unwanted and unwelcomed

   sexual acts with RAHUL SIDDHARTH.

32. In or around 2015, RAHUL SIDDHARTH began to make frequent references to the “file” he

   had on Plaintiff.

33. Additionally, around that time, RAHUL SIDDHARTH declared to Plaintiff he had “files” on

   multiple individuals.

34. In or around 2015, Plaintiff attempted to quit multiple times in an attempt to end the on-

   going, unwanted sexual relationship. Each time, RAHUL SIDDHARTH threaten to disclose

   their affair to her husband and use his “file” against her.

35. In or around December of 2015, Plaintiff approached RAHUL SIDDHARTH and, again, told

   him she needed to quit and no longer wanted to engage in any sexual activity with him. In

   response, RAHUL SIDDHARTH again presented Plaintiff with a new employment

   agreement (this time a “partnership” agreement between Plaintiff and Defendants). Plaintiff

   refused, as she made it unequivocally clear she no longer wanted to work for Defendants and

   no longer wanted a sexual relationship with RAHUL SIDDHARTH. Again, RAHUL

   SIDDHARTH threated Plaintiff by telling her, among other things, he would disclose their

   affair to her husband.
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 6 of 19




36. Plaintiff was trapped, helpless, and ashamed. As a result of RAHUL SIDDHARTH’s threats,

   Plaintiff continued to work for Defendants. As a result of RAHUL SIDDHARTH’s threats,

   Plaintiff engaged in unwanted and unwelcomed sexual interactions.

37. In or around February of 2016, RAHUL SIDDHARTH surreptitiously filmed himself and

   Plaintiff engaging in sexual activity. Around that same time, RAHUL SIDDHARTH showed

   Plaintiff what he had secretly filmed. Plaintiff was shocked and horrified. Plaintiff begged

   RAHUL SIDDHARTH to destroy any videos he had of her. RAHUL SIDDHARTH refused.

   Instead, RAHUL SIDDHARTH again indicated to Plaintiff that he had a file on her, that the

   video would be added to the file, and that he could share the file with her family at any time.

38. In or around 2016, RAHUL SIDDHARTH became increasing aggressive toward Plaintiff.

   For example, RAHUL SIDDHARTH began to frequently tell Plaintiff he had a “file” on her

   and could tell Plaintiff’s family about their affair at any time. In sum, RAHUL SIDDHARTH

   threatened to ruin Plaintiff’s life if she did not engage in sexual acts with him.

39. In or around June of 2016, RAHUL SIDDHARTH, with closed fists and with open hands, hit

   Plaintiff on Plaintiff’s legs, back, and buttock. RAHUL SIDDHARTH hit Plaintiff because

   he was angry with how a work-related project was going. RAHUL SIDDHARTH’s physical

   assault left Plaintiff bruised.

40. At that point, Plaintiff was petrified that if she were to leave her employer or refuse to engage

   in sexual acts with RAHUL SIDDHARTH her family life would be ruined and RAHUL

   SIDDHARTH would physically hurt her again.

41. Throughout the remainder of her employment RAHUL SIDDHARTH would make sexual

   demands of Plaintiff. Throughout the remainder of her employment RAHUL SIDDHARTH

   would occasionally leave Plaintiff alone for around a month or so, then begin to demand
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 7 of 19




   sexual favors again. Throughout the remainder of her employment, RAHUL SIDDHARTH

   would continue to threaten to disclose his “file” to Plaintiff’s family.

42. In or around the fall of 2017, Defendants constructively terminated Plaintiff.

43. In total, from November of 2014 to July of 2017, RAHUL SIDDHARTH coerced Plaintiff

   into engaging in non-consensual sexual acts at least twenty (20) times.

44. After being constructively terminated, RAHUL SIDDHARTH would contact Plaintiff via

   text and WhatsApp, and attempt to call Plaintiff constantly.

45. At all times material, after breaking free from Defendants, Plaintiff refused to meet with or

   have any kind of sexual relationship with RAHUL SIDDHARTH.

46. Plaintiff, while declining all of RAHUL SIDDHARTH’s advances, remained polite as she

   was still petrified of the “file” RAHUL SIDDHARTH had on her.

47. In or around 2019, Plaintiff —who still could not find work after being constructively

   terminated—reached out to RAHUL SIDDHARTH for a letter of recommendation. In

   response, RAHUL SIDDHARTH approached Plaintiff with a formal offer to again work for

   Defendants. RAHUL SIDDHARTH made it clear, when offering employment to Plaintiff,

   that he would expect sex in return for employment. Plaintiff again denied the offer.

48. On or about November 20, 2020, RAHUL SIDDHARTH begged Plaintiff to send him a

   photograph of herself. Plaintiff refused.

49. On or about November 20, 2020, RAHUL SIDDHARTH begged Plaintiff to meet him in

   person. Plaintiff refused and made it clear, once again, that it was unlikely to ever happen.

50. Thereafter, in or around late November of 2020, RAHUL SIDDHARTH purposefully,

   knowingly, and maliciously sent his “file” to Plaintiff’s husband, as he had routinely

   promised to do if Plaintiff refused to engage in sexual acts with him.
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 8 of 19




51. On or about November 26, 2020, Plaintiff’s husband received the package RAHUL

   SIDDHARTH sent. Within the package, were Plaintiff’s underwear, a condom, photos of

   Plaintiff and RAHUL SIDDHARTH, and documentation Plaintiff received from Planned

   Parenthood after she received an abortion.

52. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

   continues to suffer from anxiety and severe emotional distress.

53. Because of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, bonuses, benefits and other compensation which such

   employment entails. Plaintiff has also suffered pecuniary losses, emotional pain, suffering,

   inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

54. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages against Defendants jointly and

   severally.

55. The above are just some of the examples of the unlawful employment practices that

   Defendants subjected Plaintiff.

                           AS A FIRST CAUSE OF ACTION FOR
                            RETALIATION UNDER TITLE VII

56. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

57. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it

   shall be unlawful employment practice for an employer: “(1) to . . . discriminate against any

   of his employees . . . because he has opposed any practice made an unlawful employment

   practice by this subchapter, or because he has made a charge, testified, assisted or

   participated in any manner in an investigation, proceeding, or hearing under this subchapter.”
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 9 of 19




58. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e seq.

   by discriminating against Plaintiff with respect to the terms, conditions or privileges of

   employment because of his opposition to the unlawful employment practices of Defendants.

              AS A SECOND CAUSE OF ACTION FOR DISCRIMINATION
                       AND RETALIATION UNDER THE EPA

59. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

60. Plaintiff claims Defendants violated the EPA, 29 U.S.C. §206(d)(1), which provides as

   follows:

           (1) Prohibition of sex discrimination. No employer having employees subject to any
               provisions of this section shall discriminate, within any establishment in which such
               employees are employed, between employees on the basis of sex by paying wages
               to employees in such establishment at a rate less than the rate at which he pays
               wages to employees of the opposite sex in such establishment for equal work on
               jobs the performance of which requires equal skill, effort, and responsibility, and
               which are performed under similar working conditions, except where such payment
               is made pursuant to (i) a seniority system; (ii) a merit system; (iii) a system which
               measures earnings by quantity or quality of production; or (iv) a differential based
               on any other factor other than sex: Provided, That an employer who is paying a
               wage rate differential in violation of this subsection shall not, in order to comply
               with the provisions of this subsection, reduce the wage rate of any employee.

           (2) No labor organization, or its agents, representing employees of an employer having
               employees subject to any provisions of this section shall cause or attempt to cause
               such an employer to discriminate against an employee in violation of paragraph (1)
               of this subsection.

           (3) For purposes of administration and enforcement, any amounts owing to any
               employee which have been withheld in violation of this subsection shall be deemed
               to be unpaid minimum wages or unpaid overtime compensation under this chapter.

61. Plaintiff, as a female, was discriminated against by Defendants because of her sex/gender and

   has suffered damages as set forth herein. Plaintiff also claims unlawful retaliation under the

   EPA for her opposition to Defendants’ unlawful employment practices.
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 10 of 19




                             AS A THIRD CAUSE OF ACTION
                      TRAFFICKING VICTIMS PROTECTION ACT (TVPA)

62. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   Complaint as if set forth herein more fully at length.

63. Plaintiff brings this claim pursuant to all applicable sections of 18 U.S.C.A. §§ 1591, 1595 in

   that “An individual who is a victim of a violation of Section 1589, 1590, or 1591 of title 18,

   United States Code, may bring a civil action in any appropriate district court of the United

   States. The court may award actual damages, punitive damages, reasonable attorneys' fees,

   and other litigation costs reasonably incurred.” 18 U.S.C.A. §1595(a).

64. Defendants knowingly recruited, enticed, harbored, and obtained Plaintiff DOE through

   means of force, threats of force, and by a combination of such forceful means, and forcibly

   caused DOE to engage in an unwanted sexual act.

65. Defendants sought out and exploited Plaintiff for a commercial or monetary benefit or in

   connection to a commercial or monetary benefit.

      AS A FOURTH CAUSE OF ACTION FOR DISCRIMINATION IN WAGES &
             RETALIATION UNDER NEW YORK LABOR LAW § 194
66. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint as if set forth more fully herein.

67. New York Labor Law § 194 provides that:

               “No employee shall be paid a wage at a rate less than the rate at which an
               employee of the opposite sex in the same establishment is paid for equal work on
               a job the performance of which requires equal skill, effort and responsibility, and
               which is performed under similar working conditions, except where payment is
               made pursuant to a differential based on:
                       a. a seniority system;
                       b. a merit system;
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 11 of 19




                      c. a system which measures earnings by quantity or quality of production;
                      or
                      d. a bona fide factor other than sex, such as education, training, or
                      experience. Such factor: (i) shall not be based upon or derived from a sex-
                      based differential in compensation and (ii) shall be job-related with respect
                      to the position in question and shall be consistent with business necessity.
                      Such exception under this paragraph shall not apply when the employee
                      demonstrates (A) that an employer uses a particular employment practice
                      that causes a disparate impact on the basis of sex, (B) that an alternative
                      employment practice exists that would serve the same business purpose
                      and not produce such differential, and (C) that the employer has refused to
                      adopt such alternative practice.”

68. Defendants required Plaintiff to perform the same or substantially the same job position as

   male employees, requiring equal skill, effort, and responsibility under similar working

   conditions at the same establishment, and paid Plaintiff less than such male employees. The

   differential rate of pay was not part of or occasioned by a seniority system, merit system, a

   system based on the quantity or quality of production, or upon a bona fide factor other than

   gender, such as education, training, or experience.

69. Defendants engaged in patterns, practices and/or policies of employment which willfully, and

   in the alternative unwillfully, discriminated against Plaintiff on the basis of sex/gender by

   paying Plaintiff a lesser rate of pay than that paid to male employees performing the same or

   substantially similar job duties which require equal skill, effort, and responsibility, and under

   the same working conditions and at the same establishment.

70. Additionally, New York Labor Law § 194 provides that “No employer shall prohibit an

   employee from inquiring about, discussing, or disclosing the wages of such employee or

   another employee.”

71. Defendants engaged in an unlawful discriminatory practice by retaliating against Plaintiff.

72. Defendants violated the above and Plaintiff suffered numerous damages as a result.
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 12 of 19




73. As a direct and proximate result of Defendants’ unlawful, discriminatory, and retaliatory

   conduct in violation of the New York Labor Law, Plaintiff suffered, and continues to suffer,

   harm for which Plaintiff is entitled to an award of monetary damages and other relief.

                                  AS A FIFTH CAUSE OF
                                ACTION UNDER STATE LAW
                                    DISCRIMINATION

74. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   Complaint as if set forth herein more fully at length.

75. New York State Executive Law § 296 provides that: “1. It shall be an unlawful

   discriminatory practice: "(a) For an employer or licensing agency, because of an individual's

   age, race, creed, color, national origin, sexual orientation, military status, sex, disability,

   predisposing genetic characteristics, familial status, marital status, or domestic violence

   victim status, to refuse to hire or employ or to bar or to discharge from employment such

   individual or to discriminate against such individual in compensation or in terms, conditions

   or privileges of employment."

76. Defendants violated the section cited herein by terminating, creating and maintaining

   discriminatory working conditions, engaging in quid pro quo sexual harassment, and

   otherwise discriminating against the Plaintiff because of Plaintiff’s sex.

                                  AS A SIXTH CAUSE OF
                                ACTION UNDER STATE LAW
                                   AIDING & ABETTING

77. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 13 of 19




78. New York State Executive Law §296(6) provides that it shall be an unlawful discriminatory

    practice: "For any person to aid, abet, incite compel or coerce the doing of any acts forbidden

    under this article, or attempt to do so."

79. Defendants participated in, aided, abetted, and encouraged Defendants’ employee to

    unlawfully harass and retaliate against Plaintiff.

80. Defendants violated the section cited herein as set forth.

                                  AS A SEVENTH CAUSE OF
                                 ACTION UNDER STATE LAW
                                       RETALIATION

81. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    complaint as if set forth herein more fully at length.

82. New York State Executive Law § 296(7) provides that it shall be an unlawful discriminatory

    practice: "For any person engaged in any activity to which this section applies to retaliate or

    discriminate against any person because [s]he has opposed any practices forbidden under this

    article."

83. As a direct consequence of Plaintiff refusing to engage in sexual acts and opposing unlawful

    activity by the Defendants, Defendants unlawfully retaliated against Plaintiff.

84. Defendants violated the section cited herein as set forth.

                          AS AN EIGHTH CAUSE OF ACTION
                           FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE

85. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if set forth herein more fully at length.
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 14 of 19




86. The Administrative Code of the City of New York § 8-107 [1] provides that "It shall be an

   unlawful discriminatory practice: "(a) For an employer or an employee or agent thereof,

   because of the actual or perceived age, race, creed, color, national origin, gender, disability,

   marital status, sexual orientation or alienage or citizenship status of any person, to refuse to

   hire or employ or to bar or to discharge from employment such person or to discriminate

   against such person in compensation or in terms, conditions or privileges of employment."

87. Defendants engaged in an unlawful discriminatory practice and violated the section cited herein

   by discharging, creating and maintaining discriminatory working conditions, and otherwise

   discriminating against the Plaintiff because of her gender, together with harassment and

   hostile work environment based on the same.

88. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   the New York City Administrative Code Title 8.

89. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                          AS A NINTH CAUSE OF ACTION
                            FOR RETALIATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE

90. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   Complaint as if set forth herein more fully at length.

91. The New York City Administrative Code Title 8, § 8-107(1)(e) provides that it shall be

   unlawful discriminatory practice: "For an employer . . . to discharge . . . or otherwise

   discriminate against any person because such person has opposed any practices forbidden

   under this chapter. . . "
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 15 of 19




92. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, § 8-107(1)(e) by discriminating and retaliating against Plaintiff

    because of Plaintiff’s opposition to the unlawful employment practices of her employer.

93. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                           AS AN TENTH CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE

94. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if set forth herein more fully at length.

95. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

    discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of

    any of the acts forbidden under this chapter, or attempt to do so."

96. Defendants engaged in an unlawful discriminatory practice in violation of New York City

    Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing

    the above discriminatory, unlawful and retaliatory conduct.

97. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                         AS AN ELEVENTH CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE


98. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if set forth herein more fully at length.

99. New York City Administrative Code Title 8-107(19) provides that: “It shall be an unlawful

    discriminatory practice for any person to coerce, intimidate, threaten or interfere with, or

    attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or enjoyment
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 16 of 19




    of, or on account of his or her having aided or encouraged any other person in the exercise or

    enjoyment of, any right granted or protected pursuant to this section.”

100. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                          AS A TWELFTH CAUSE OF ACTION
                            FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE


101. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if set forth herein more fully at length.

102. New York City Administrative Code Title 8-107(13)(b) provides that: “An employer shall be

    liable for an unlawful discriminatory practice based upon the conduct of an employee or agent

    which is in violation of subdivision one or two of this section only where; (i) the employee or

    agent exercised managerial or supervisory responsibility; (ii) the employer knew of the

    employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

    immediate and appropriate corrective action; an employer shall be deemed to have knowledge

    of an employee's or agent's discriminatory conduct where that conduct was known by another

    employee or agent who exercised managerial or supervisory responsibility; or the employer

    should have known of the employee's or agent's discriminatory conduct and failed to exercise

    reasonable diligence to prevent such discriminatory conduct.”

103. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                             AS A THIRTEENTH CAUSE OF ACTION
                                  INTENTIONAL INFLICTION
                                   OF EMOTIONAL DISTRESS
                        (AS AGAINST DEFENDANT RAHUL SIDDHARTH)

104. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if set forth herein more fully at length.
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 17 of 19




105. Defendant RAHUL SIDDHARTH purposefully and intentionally engaged in extreme and

    outrageous conduct, as described herein.

106. RAHUL SIDDHARTH’s conduct has caused and continues to cause Plaintiff severe

    emotional anguish, pain and suffering, and other non-pecuniary damage.

                              AS A FOURTEENTH CAUSE OF ACTION
                                         CIVIL RAPE
                          (AS AGAINST DEFENDANT RAHUL SIDDHART)

107. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if set forth herein more fully at length.

108. Defendant RAHUL SIDDHARTH subjected Plaintiff to unwanted vaginal intercourse

    through forceful means.

109. The conduct of Defendant RAHUL SIDDHARTH constitutes civil rape against the victim

    Plaintiff DOE. NY CPLR § 213-C (2012) as amended by Amendment § 30.10.

                        AS A FIFTEENTH CAUSE OF ACTION
                GENDER MOTIOVATED VIOLENCE PROTECTION ACT
                   (AS AGAINST DEFENDANT RAHUL SIDDHART)

110. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.

111. N.Y. ADC. LAW § 8-903 states in relevant part “For purposes of this chapter: a. "Crime of

    violence" means an act or series of acts that would constitute a misdemeanor or felony

    against the person as defined in state or federal law or that would constitute a misdemeanor

    or felony against property as defined in state or federal law if the conduct presents a serious

    risk of physical injury to another, whether or not those acts have actually resulted in criminal

    charges, prosecution, or conviction. b. "Crime of violence motivated by gender" means a
          Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 18 of 19




    crime of violence committed because of gender or on the basis of gender, and due, at least in

    part, to an animus based on the victim's gender.

112. N.Y. ADC. LAW § 8-904 : NY Code – Section 8-904: Civil Cause of Action states in

    relevant part “Except as otherwise provided by law, any person claiming to be injured by an

    individual who commits a crime of violence motivated by gender as defined in section 8-903

    of this chapter, shall have a cause of action against such individual in any court of competent

    jurisdiction for any or all of the following relief: 1. compensatory and punitive damages; 2.

    injunctive and declaratory relief; 3. attorneys' fees and costs; 4. such other relief as a court

    may deem appropriate.”

113. N.Y. ADC. LAW § 8-905 Limitations states in relevant part: “a. A civil action under this

    chapter must be commenced within seven years after the alleged crime of violence motivated

    by gender as defined in section 8-903 of this chapter occurred. . . . c. Nothing in this section

    requires a prior criminal complaint, prosecution or conviction to establish the elements of a

    cause of action under this chapter.

114. Defendant SIDDHARTH’s conduct constitutes crimes of “violence motivated by gender”

    under The Victims of Gender-Motivated Violence Protection Act.

115. As a result of Defendant’s acts, Plaintiff has been damaged in an amount to be determined at the

    time of trial.



WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants for all

available damages including but not limited to emotional distress, lost wages, back pay, front

pay, punitive damages, statutory damages, attorneys’ fees, costs, medical expenses, interest and

all other damages as are just and proper to remedy Defendants’ unlawful employment practices.
         Case 1:21-cv-04285-ALC Document 1 Filed 05/12/21 Page 19 of 19




                                         JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.



Date: New York, New York
      May 12, 2020



                                                       Respectfully Submitted,

                                                       DEREK SMITH LAW GROUP

                                                       /s/ Alexander G. Cabeceiras
                                                       Alexander G. Cabeceiras, Esq.
                                                       One Penn Plaza, Suite 4905
                                                       New York, New York 10119
